                     Case 4:20-cv-00377-JGZ Document 1-2 Filed 09/02/20 Page 1 of 3
                                  SUPPLEMENTAL CIVIL COVER SHEET
                         FOR CASES REMOVED FROM ANOTHER JURISDICTION

                                  This form must be attached to the Civil Cover Sheet at the time
                                    the case is filed in the United States District Clerk's Office

                                           Additional sheets may be used as necessary.


1.       Style of the Case:
         Please include all Plaintiff(s), Defendant(s), Intervenor(s), Counterclaimant(s), Crossclaimant(s) and
         Third Party Claimant(s) still remaining in the case and indicate their party type. Also, please list the
         attorney(s) of record for each party named and include their bar number, firm name, correct mailing
         address, and phone number (including area code).

         Party                                             Party Type              Attorney(s)
        Rose Ann Karam                                     Plaintiff               Pro Se
        3501 N. Camino Esplanade
        Tucson, AZ 85750
        Phone: 520-730-8802
        Email: rosekaram@protonmail.com




        Genoa Healthcare, LLC, Katie Lozano, and Jorge     Defendants              Kristy L. Peters, Bar No. 024756
        Lozano                                                                     Josh L. Waltman, 023874
                                                                                   Littler Mendelson, PC
                                                                                   2425 East Camelback Road, Suite 900
                                                                                   Phoenix, AZ 85016
                                                                                   Phone: 602-474-3600
                                                                                   Email: kpeters@littler.com; jlwaltman@littler.com


        Please see the attached for remaining Defendants




2.       Jury Demand:
         Was a Jury Demand made in another jurisdiction?                     Yes              No
         If "Yes," by which party and on what date?
         Plaintiff; May 4, 2020




3.       Answer:
         Was an Answer made in another jurisdiction?                   Yes              No
         If "Yes," by which party and on what date?




Supp CV Cover Sheet (rev 8/20/2015)
                  Case 4:20-cv-00377-JGZ Document 1-2 Filed 09/02/20 Page 2 of 3
4.       Served Parties:
         The following parties have been served at the time this case was removed:

         Party                                           Date Served               Method of Service
        Genoa Healthcare, LLC, Katie Lozano, and Jorge   8-3-2020                  Process server
        Lozano

        Nina Vadiei; Joseph Backlund                     8-3-2020; 8-21-2020       Process server


        Banner-University Medical Center South Campus    8-3-2020                  Process server




5.       Unserved Parties:
         The following parties have not been served at the time this case was removed:

         Party                                                        Reason Not Served




6.       Nonsuited, Dismissed or Terminated Parties:
         Please indicate changes from the style of the papers from another jurisdiction and the reason for the
         change:

         Party                                                        Reason for Change




7.       Claims of the Parties:
         The filing party submits the following summary of the remaining claims of each party in this litigation:

         Party                                                        Claims
        Plaintiff                                                    Defamation of character/libel, conspiracy to commit defamation of
                                                                     character/libel




Pursuant to 28 USC § 1446(a) a copy of all process, pleadings, and orders served in
another jurisdiction (State Court) shall be filed with this removal.


Supp CV Cover Sheet (rev 8/20/2015)
       Case 4:20-cv-00377-JGZ Document 1-2 Filed 09/02/20 Page 3 of 3



      Additional Defendants for Paragraph 1 of the Supplemental Civil Coversheet

Nina Vadiei   Defendants           Jason D. Corley – AZ Bar No. 21459
Joseph                             Assistant Attorney General
Backlund                           416 W. Congress St, 2nd Floor
                                   Tucson, Arizona 85701-1315
                                   Jason.Corley@azag.gov
                                   Phone: 520-638-2809

Banner-       Defendant            Jill J. Chasson – AZ Bar No. 0019424
University                         Phone: (602) 381-5481
Medical                            Katherine Hyde – AZ Bar No. 025441
Center                             Phone: (602) 381-5471
South                              Coppersmith Brockelman PLC
Campus                             2800 North Central Avenue, Suite 1900
                                   Phoenix, Arizona 85004-1241
                                   jchasson@cblawyers.com
                                   khyde@cblawyers.com
                                   Phone: 602-224-0999
